Citation Nr: 1609111	
Decision Date: 03/08/16    Archive Date: 03/15/16

DOCKET NO.  12-00 206A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Whether new and material evidence has been submitted sufficient to reopen the issue of entitlement to service connection for obstructive sleep apnea, and if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel
INTRODUCTION

The Veteran served on active duty from February 1975 to February 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which denied the Veteran's claim to reopen the issue of entitlement to service connection for obstructive sleep apnea.

A hearing was held on July 15, 2015, in San Antonio, Texas, before Kathleen K. Gallagher, a Veterans Law Judge (VLJ), who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.

In an August 2010 rating decision, the RO found that new and material evidence had been submitted and reopened the claim for entitlement to service connection for obstructive sleep apnea.  The Board, however, has an obligation to make an independent determination of its jurisdiction regardless of findings or actions by the RO. Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996).  Thus, the issue of whether new and material evidence has been submitted sufficient to reopen the underlying claim for entitlement to service connection will also be dealt with below.


FINDINGS OF FACT

1.  In a January 2009 rating decision, the RO denied the Veteran's claim to reopen the issue of entitlement to service connection for obstructive sleep apnea; the Veteran did not submit a Notice of Disagreement (NOD) or new and material evidence within one year of the January 2009 rating decision.

2.  Evidence associated with the claims file since the January 2009 decision is new, relates to unestablished facts necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim for service connection for obstructive sleep apnea.

3.  The evidence is at least in equipoise as to whether the Veteran's obstructive sleep apnea originated during military service.


CONCLUSIONS OF LAW

1.  The January 2009 rating decision, in which the RO denied the Veteran's claim to reopen the issue of service connection for obstructive sleep apnea, is final.  38 U.S.C.A. § 7105(c) (West 2002, 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2008, 2015).

2.  As evidence pertinent to the claim for service connection for obstructive sleep apnea, received since the RO's January 2009 denial, is new and material, the criteria for reopening the claim for service connection for obstructive sleep apnea have been met.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  Resolving doubt in favor of the Veteran, the criteria for service connection for obstructive sleep apnea have been met.  38 U.S.C.A. §§ 1110, 1111, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Without deciding whether the notice and development required has been satisfied with respect to the issue on appeal, the Board concludes that this duty does not preclude the Board from adjudicating this claim, because the Board is granting in full the benefits sought on appeal.  If any error was committed with respect to the duty to notify or the duty to assist, such error was harmless and need not be further considered.

II.  New and Material Evidence

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  However, under pertinent legal authority, VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the Veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

New evidence means existing evidence not previously received by agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which, "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3  (1996).  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

III.  Claim to Reopen

In a January 2009 rating decision, the RO denied the Veteran's claim to reopen the issue of entitlement to service connection for obstructive sleep apnea.  The Veteran did not submit a Notice of Disagreement (NOD) or new and material evidence within one year of that decision.  Thus, the January 2009 rating decision became final as to the evidence then of record, and is not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105(c) (West 2002, 2015); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2008, 2015).

The evidence of record for the January 2009 rating decision consisted of service treatment and service personnel records, private polysomnogram records, VA treatment records, and a VA examination report.  The basis of the RO's denial was that a prior final rating decision had denied entitlement to service connection for obstructive sleep apnea because the Veteran's service treatment records reflected no diagnosis or treatment for the disorder during service.  New and material evidence sufficient to reopen the issue of entitlement to service connection for obstructive sleep apnea therefore must speak to the in-service component of service connection, that the obstructive sleep apnea arose during service or is etiologically related to some other incident, injury, or illness incurred during service.

In support of his claim to reopen the issue and establish entitlement to service connection for obstructive sleep apnea, the Veteran submitted lay statements from his ex-wife and son which spoke to their first-hand experiences witnessing the Veteran excessively snoring, gurgling, and ceasing breathing while he slept during his military service.  This evidence is not cumulative or redundant of the evidence previously of record and relates to unestablished facts necessary to substantiate the claim, specifically, whether the Veteran's obstructive sleep apnea arose during service.  As noted above, the credibility of the evidence is also presumed.  Therefore it is found to be new and material, and reopening the claim for entitlement to service connection for obstructive sleep apnea is warranted.


IV.  Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish service connection for a disability resulting from a disease or injury incurred in service, or to establish service connection based on aggravation in service of a disease or injury which pre-existed service, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence or aggravation of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred or aggravated in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

The Veteran contends that he suffers from obstructive sleep apnea that arose during his period of active military service.

An April 2010 polysomnogram report has been associated with the claims file that includes a diagnosis of obstructive sleep apnea, categorized as moderate overall rising to severe during REM and supine sleep.  The Veteran thus has a current disability for VA service connection purposes, and the remaining question is whether the disorder arose during or is otherwise etiologically related to the Veteran's military service.

The Veteran was provided with a VA respiratory examination in November 2012.  The VA examiner recorded the Veteran's reports of being told by family members that he snored excessively and would quit breathing at night for prolonged periods of time.  The Veteran also reported drowsiness and difficulty concentrating during the day.  The VA examiner provided an opinion that the Veteran's current obstructive sleep apnea less likely than not (less than 50 percent probability) arose during service because there is no documentation in the service treatment records of consultation or complaints regarding snoring, prolonged episodes of not breathing at night, or excessive daytime drowsiness.  The examiner further noted that the Veteran marked "no" on his annual physicals from December 1974 and April 1991 as to whether he had "frequent trouble sleeping."  Finally, the examiner reasoned that medical literature indicated that the most two significant symptoms of obstructive sleep apnea are excessive daytime drowsiness and night time snoring, and there may be other symptoms such as prolonged periods of not breathing at night, memory impairment, headache, nocturia, lack of concentration, and awakening with dry mouth, and that the Veteran's service treatment records did not document snoring, excessive daytime drowsiness, or other symptoms associated with obstructive sleep apnea.  The Board notes, however, that the Veteran's service treatment records document a number of complaints of headaches, and include numerous recorded instances of elevated blood pressure and diagnostic testing demonstrating increased heart size/left ventricular hypertrophy.  Additionally, a quick search of medical literature by the Board brought up a number of journal articles concluding that the presence of obstructive sleep apnea increases the risk of, and can cause, hypertension and left ventricular hypertrophy, with studies suggesting that left ventricular hypertrophy is more closely linked to hypertension during sleep than during wakefulness.  See Virend K. Somers, et al., Sleep Apnea and Cardiovascular Disease, 52 J. Am. C. Cardiology 686, 693-94 (2008).  Inasmuch as the VA examiner reasoned that the service treatment records did not document symptoms typically associated with obstructive sleep apnea, his opinion is based on an inaccurate factual premise and therefore lacks probative value.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993).

While the Board could remand this matter for an additional VA medical opinion, lay statements associated with the file in addition to documentation in the service treatment records of symptoms including headaches, increased heart size, and elevated blood pressure are found to bring the weight of the evidence at least into equipoise, so as to allow for resolution of the benefit of the doubt on the remaining question of the likelihood that the current obstructive sleep apnea arose during service.  Although the VA examiner stated that the lay statements from the Veteran's ex-wife and son that the Veteran snored and would quit breathing altogether did not indicate when such symptoms began, the ex-wife's statement dated her observations of the loud snoring and difficulty breathing as throughout her marriage with the Veteran, from February 1984 to June 1992.  While it is true that this does not specifically identify when such symptoms first began, a December 1974 report of medical examination upon enlistment did not include notation of any abnormalities or defects.  Thus, the Veteran is presumed to have been in sound condition upon entrance into military service.  38 U.S.C.A. § 1111.  Additionally, the Board finds the Veteran's ex-wife's lay statement particularly persuasive, as she would have had significant opportunity to personally observe the Veteran's sleep patterns and she is competent to provide evidence of her own observations regarding the Veteran's extensive snoring with periods of cessation of breathing, because this requires only personal knowledge as it comes to her through her senses and does not involve complex medical considerations.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  The Board also finds persuasive the Veteran's statements indicating that he denied frequent sleep troubles during service because he had not yet been diagnosed with obstructive sleep apnea, and he believed his symptoms were associated with a heart disorder, documented in the service treatment records.

In conclusion, the evidence demonstrates that the Veteran has a current disability of obstructive sleep apnea and, resolving reasonable doubt in favor of the Veteran, his obstructive sleep apnea arose during active military service.  Thus, the Board concludes that service connection for obstructive sleep apnea is warranted on a direct basis.  38 U.S.C.A. §§ 1110, 1131, 5107(b); 38 C.F.R. §§ 3.102, 3.303, 3.304.  Having so found, the Board need not address whether service connection is warranted on a secondary basis, as related to the Veteran's service-connected sinusitis with allergic rhinitis.  


ORDER

New and material evidence having been submitted, the claim for entitlement to service connection for obstructive sleep apnea is reopened.

Service connection for obstructive sleep apnea is granted.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


